Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 PATRICIA KENNEDY, Individually,           :
                                           :
             Plaintiff,                    :
                                           :
 v.                                        :              Case No.
                                           :
 SABRES, LLC., A Florida Limited Liability :
 Company,                                  :
                                           :
             Defendant.                    :
 _______________________________________/ :
                                           :
                                           :

                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 SABRES, LLC., A Florida Limited Liability Company, (sometimes referred to as “Defendant”), for

 Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

 Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

 1.             Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies as an

                individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

                the major life activity of walking more than a few steps without assistive devices.

                Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

                and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

                wrist to operate. When ambulating beyond the comfort of her own home, Plaintiff

                must primarily rely on a wheelchair. Plaintiff requires accessible handicap parking

                spaces located closet to the entrances of a facility. The handicap and access aisles
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 9



             must be of sufficient width so that she can embark and disembark from a ramp into

             her vehicle. Routes connecting the handicap spaces and all features, goods and

             services of a facility must be level, properly sloped, sufficiently wide and without

             cracks, holes or other hazards that can pose a danger of tipping, catching wheels or

             falling. These areas must be free of obstructions or unsecured carpeting that make

             passage either more difficult or impossible. Amenities must be sufficiently lowered

             so that Plaintiff can reach them. She has difficulty operating door knobs, sink faucets,

             or other operating mechanisms that tight grasping, twisting of the wrist or pinching.

             She is hesitant to use sinks that have unwrapped pipes, as such pose a danger of

             scraping or burning her legs. Sinks must be at the proper height so that she can put

             her legs underneath to wash her hands. She requires grab bars both behind and beside

             a commode so that she can safely transfer and she has difficulty reaching the flush

             control if it is on the wrong side. She has difficulty getting through doorways if they

             lack the proper clearance.

 2.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

             "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

             determining whether places of public accommodation and their websites are in

             compliance with the ADA.

 3.          According to the county property records, Defendant owns a place of public

             accommodation as defined by the ADA and the regulations implementing the ADA,

             28 CFR 36.201(a) and 36.104. The place of public accommodation that the

             Defendant owns is a place of lodging known as Ocean Villas of Deerfield,715 SE


                                                2
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 9



             20th Ave, Deerfield Beach, FL 33441, and is located in the County of Broward,

             (hereinafter "Property").

 4.          Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA because the

             injury occurred in this district.

 5.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

             original jurisdiction over actions which arise from the Defendant’s violations of Title

             III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

             U.S.C. § 2201 and § 2202.

 6.          As the owner of the subject place of lodging, Defendant is required to comply with

             the ADA. As such, Defendant is required to ensure that it's place of lodging is in

             compliance with the standards applicable to places of public accommodation, as set

             forth in the regulations promulgated by the Department Of Justice. Said regulations

             are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

             Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

             by reference into the ADA. These regulations impose requirements pertaining to

             places of public accommodation, including places of lodging, to ensure that they are

             accessible to disabled individuals.

 7.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

             requirement:

             Reservations made by places of lodging. A public accommodation that owns,
             leases (or leases to), or operates a place of lodging shall, with respect to
             reservations made by any means, including by telephone, in-person, or through a
             third party -



                                                 3
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 9



                    (i) Modify its policies, practices, or procedures to ensure that individuals
                    with disabilities can make reservations for accessible guest rooms during
                    the same hours and in the same manner as individuals who do not need
                    accessible rooms;
                    (ii) Identify and describe accessible features in the hotels and guest rooms
                    offered through its reservations service in enough detail to reasonably
                    permit individuals with disabilities to assess independently whether a
                    given hotel or guest room meets his or her accessibility needs;
                    (iii) Ensure that accessible guest rooms are held for use by individuals
                    with disabilities until all other guest rooms of that type have been rented
                    and the accessible room requested is the only remaining room of that type;
                    (iv) Reserve, upon request, accessible guest rooms or specific types of
                    guest rooms and ensure that the guest rooms requested are blocked and
                    removed from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through its
                    reservations service is held for the reserving customer, regardless of
                    whether a specific room is held in response to reservations made by others.

 8.          These regulations became effective March 15, 2012.

 9.          Defendant, either itself or by and through a third party, implemented, operates,

             controls and or maintains websites for the Property which contains an online

             reservations system. These websites are located at Websites:

             https://www.booking.com/hotel/us/ocean-villas-of-deerfield.html

             https://www.expedia.com/Fort-Lauderdale-Hotels-Ocean-Villas-Of-

             Deerfield.h11479583.Hotel-Information

             https://in.hotels.com/ho530443/?q-check-out=2019-07-

             29&intlid=via%20pinned%20srp%20card&q-check-in=2019-07-28

             https://www.orbitz.com/Fort-Lauderdale-Hotels-Ocean-Villas-Of-

             Deerfield.h11479583.Hotel-

             Information?chkin=7%2F29%2F2019&chkout=7%2F30%2F2019




                                              4
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 9



             https://www.priceline.com/relax/at/29763603/from/20190729/to/20190730/rooms

             /1/?preferredhotelids=29763603

             This term also includes all other websites owned and operated by Defendant or by

             third parties to book or reserve guest accommodations at the hotel. The purpose of

             these websites is so that members of the public may reserve guest

             accommodations and review information pertaining to the goods, services,

             features, facilities, benefits, advantages, and accommodations of the Property. As

             such, these websites are subject to the requirements of 28 C.F.R. Section

             36.302(e).

 10.         Prior to the commencement of this lawsuit, Plaintiff visited the websites on July

             21, 23; and August 12, 17, 19, 22, 23, 2019 for the purpose of reviewing and

             assessing the accessible features at the Property and ascertain whether they meet

             the requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.

             However, Plaintiff was unable to do so because Defendant failed to comply with

             the requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff

             was deprived the same goods, services, features, facilities, benefits, advantages,

             and accommodations of the Property available to the general public. Specifically,

             the websites: (1) did not identify its accessible guest rooms, or other accessible

             features of the property, such as accessible lobby restrooms, pool lifts, or other

             accessible features in its guest amenities, and (2) did not provide any information

             pertaining to its accessible guest rooms, including but not limited to commodes,




                                               5
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 9



             sinks, grab bars, bathing and restroom features, controls and operating

             mechanisms, maneuverability, and other features required to be accessible.

 11.         In the near future, Plaintiff intends to revisit Defendant's websites and/or online

             reservations system in order to test them for compliance with 28 C.F.R. Section

             36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

             avail herself of the goods, services, features, facilities, benefits, advantages, and

             accommodations of the Property.

 12.         Plaintiff is continuously aware that the subject websites remain non-compliant and

             that it would be a futile gesture to revisit the websites as long as those violations

             exist unless she is willing to suffer additional discrimination.

 13.         The violations present at Defendant's websites infringe Plaintiff's right to travel

             free of discrimination and deprive her of the information required to make

             meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

             frustration and humiliation as the result of the discriminatory conditions present at

             Defendant's website. By continuing to operate the websites with discriminatory

             conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

             and deprives Plaintiff the full and equal enjoyment of the goods, services,

             facilities, privileges and/or accommodations available to the general public. By

             encountering the discriminatory conditions at Defendant's website, and knowing

             that it would be a futile gesture to return to the websites unless she is willing to

             endure additional discrimination, Plaintiff is deprived of the same advantages,

             privileges, goods, services and benefits readily available to the general public. By


                                                6
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 7 of 9



             maintaining a websites with violations, Defendant deprives Plaintiff the equality

             of opportunity offered to the general public.

 14.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             modify its websites to comply with the requirements of the ADA and to

             continually monitor and ensure that the subject websites remain in compliance.

 15.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to these

             websites. Plaintiff has reasonable grounds to believe that she will continue to be

             subjected to discrimination in violation of the ADA by the Defendant.

 16.         The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject website.

 17.         The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the

             ADA as requested herein.

 18.         Defendant has discriminated against the Plaintiff by denying her access to full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and/or

             accommodations of its place of public accommodation or commercial facility in

             violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

             Defendant continues to discriminate against the Plaintiff, and all those similarly

             situated by failing to make reasonable modifications in policies, practices or


                                               7
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 8 of 9



              procedures, when such modifications are necessary to afford all offered goods,

              services, facilities, privileges, advantages or accommodations to individuals with

              disabilities; and by failing to take such efforts that may be necessary to ensure that

              no individual with a disability is excluded, denied services, segregated or

              otherwise treated differently than other individuals because of the absence of

              auxiliary aids and services.

 19.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.

 20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              subject websites to make it readily accessible and useable to the Plaintiff and all

              other persons with disabilities as defined by the ADA and 28 C.F.R. Section

              36.302(e); or by closing the websites until such time as the Defendant cures its

              violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).




                                                8
Case 0:19-cv-62242-MGC Document 1 Entered on FLSD Docket 09/09/2019 Page 9 of 9



       b.    Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

       c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

       d.    Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,




                                           By: Amanda Ellen B. Clay, Esq.
                                           Amanda Ellen B. Clay, Esq.
                                           Three Thirteen Law, PLLC
                                           100 S. Ashley Dr., Suite 600
                                           Tampa, FL 33602
                                           ph. (813) 530-9849
                                           mandi@threethirteenlaw.com
                                           Florida Bar No.: 28808

                                           Thomas B. Bacon, Esq.
                                           Thomas B. Bacon, P.A.
                                           644 North Mc Donald St.
                                           Mt. Dora, FL 32757
                                           ph. (954) 478-7811
                                           tbb@thomasbaconlaw.com
                                           Florida Bar. Id. No. 139262
